Fourth Court of Appeals
                               San Antonio, Texas
                                      June 22, 2016

                                   No. 04-16-00285-CR

                                 Michael TALMADGE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR10180
                         Honorable Steve Hilbig, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on June 22, 2016.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.

                                             _____________________________
                                             Keith E. Hottle, Clerk